Citation Nr: 1601220	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from January 1969 to April 1971, to include service in the Republic of Vietnam from June 1969 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied a claim for service connection for hypertension.

In August 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In November 2013, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

In December 2014, the Board denied claims for service connection for a prostate disorder and hypertension.  The Board also remanded claims for an increased rating for tinea pedis and PTSD and claims for an earlier effective date for the award of a total disability rating based on individual unemployability (TDIU) and award of basic eligibility to Dependents' Educational Assistance (DEA) for additional development.  Further, the Board remanded a claim for service connection for sleep apnea for the issuance of a statement of the case (SOC).

The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted a Joint Motion for Modification and Partial Remand (JMR) filed by representatives for both parties, vacating the Board's decision with regard to denial of the claim for service connection for hypertension, and remanding the claim to the Board for further proceedings consistent with the JMR.  The Board's denial of the claim for service connection for a prostate disorder was not disturbed.

In September 2015, the agency of original jurisdiction (AOJ) awarded an earlier effective date for the award of a TDIU and basic eligibility to DEA.  As this September 2015 Decision Review Officer decision represents a full grant of the benefits sought with respect to these claims, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In October 2015, the AOJ issued a SOC as to the claim for service connection for sleep apnea.  The Veteran has not filed a substantive appeal as to this claim and it is not before the Board for its consideration.

With regard to the claims for increased ratings for tinea pedis and PTSD, the Board notes that the development ordered in its December 2014 remand has not yet been completed and that it appears that the AOJ is in the process of conducting the ordered development.  These issues have not been recertified to the Board and, therefore, they are not presently before the Board for its consideration.

In January 2010, the Veteran appointed the Disabled American Veterans as his
accredited representative via a properly completed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  In January 2014, the Veteran appointed the Texas Veterans Commission as his accredited representative via a properly completed VA Form 21-22.  The Board recognizes this change in representation.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which includes a copy of the August 2015 JMR and VA treatment records dated through April 2012; such records were considered in the April 2013 supplemental statement of the case.  The remaining documents in Virtual VA consist of various adjudication documents that are either duplicative of those contained in the VBMS file or irrelevant to the issue on appeal.

For reasons expressed below, the matters on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action on the instant claim is warranted. 

The Veteran has alleged that his current hypertension is the result of his service, to include his in-service exposure to herbicides.  In the alternative, he alleges that it was caused or aggravated by his service connected PTSD.  The Board notes that the Veteran served in Vietnam during the Vietnam Era. Thus, he is presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2015).  The Board also notes that hypertension is not among the list of disabilities for which presumptive service connection based on such exposure is available.  See 38 C.F.R. §§ 3.307. 3.309(e) (2015).  The Board points out, however, that service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability is in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); see also Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994). 

The Board further notes that, although not specifically claimed, hypertension is among the disabilities identified as chronic diseases for which presumptive service connection may be available, if manifested to a compensable degree within a prescribed period post service-namely one year.  See 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Given the all the above, the absence of medical comment or opinion addressing the relationship between hypertension and service, and the Court's August 2015 JMR, the Board finds that examination and medical opinion to address theories of entitlement pertaining to direct,  presumptive, and secondary service connection would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (now consisting of paperless records in VBMS and Virtual VA) all outstanding, pertinent records which may bear on the claim on appeal.

As regards VA records, the claims file currently includes outpatient treatment records from the Central Texas Healthcare System dated through April 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the AOJ should obtain from the Central Texas Healthcare System all pertinent, outstanding records of evaluation and/or treatment of the Veteran since April 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities. 

The AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.  The AOJ's letter should also provide the Veteran with proper notice with respect to establishing service connection on a secondary basis.  In this regard, while March 2009 and January 2012 letters advised the Veteran of the evidence and information necessary to substantiate his claims for service connection on a direct basis, he has not been afforded notice regarding secondary service connection.

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Central Texas Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, request that the Veteran furnish, or furnish authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

In the letter, notify the Veteran of the evidence and information needed to substantiate claim for service connection for hypertension secondary to service-connected PTSD.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA cardiovascular examination, by an appropriate physician, in connection with his hypertension claim.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  
All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's hypertension (a) had its onset during service, (b) was manifest to a compensable degree within the first post-service year; or (c) is otherwise medically related to active duty service (to include presumed herbicide exposure therein).

If hypertension is deemed not medically related to service, the physician must also offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's hypertension: (a) was caused OR (b) is aggravated (worsened beyond natural progression) by his service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

In addressing the above, the physician must consider and discuss all pertinent medical and lay evidence, to include competent assertions as to the nature, onset and continuity of symptoms associated with hypertension. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.   After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

